In an action, inter alia, to recover damages for negligent retention and supervision of a teacher, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered September 30, 2000, which, upon an order of the same court dated May 2, 2000, granting the defendant’s motion for sum*539mary judgment dismissing the complaint, and an order of the same court, dated September 21, 2000, which, upon reargument, adhered to the original determination, dismissed the complaint.
Ordered that the judgment is reversed, on the law, with costs, the orders dated May 2, 2000, and September 21, 2000, are vacated, the motion for summary judgment is denied, and the complaint is reinstated.
On its motion for summary judgment, it was the defendant’s burden to establish its entitlement to judgment as a matter of law (see, Camacho v East Ramapo Cent. School Dist., 262 AD2d 263; Kyung Sook Park v Caesar Chemists, 245 AD2d 425). The defendant failed to meet that burden. In any event, the plaintiff submitted sufficient evidence to establish the existence of a triable issue of fact (cf., K.I. v New York City Bd. of Educ., 256 AD2d 189). Altman, J.P., Feuerstein, O’Brien and H. Miller, JJ., concur.